DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name: “SERE™ OS100 Operational Multi-Purpose Support Bar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the structure of the connector on the axe head and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mazon (U.S. Patent No. 5507051) in view of Walker et al. (U.S. Patent Publication No. 20130139325), hereinafter Walker.
Regarding claim 1, Mazon teaches an axe head, comprising: a blade (50) and a solid shaft (48); wherein the shaft has a connector configured to mate with a standard scabbard, an axe rack bar, or a multipurpose bar (shaft 48 mates with end 42 of tool handle 38, see fig. 8 and fig. 5). It additionally teaches that the head is made from steel, but does not teach that it is a stainless steel (see Mazon, col. 5 lines 12-24).

However Walker teaches that stainless steel is a preferred material for axe construction (Walker paragraph [0012]. It would have been obvious for a person having ordinary skill in the art to combine the teachings of Walker with the device of Mazon, as doing so would lead to improved longevity and easier cleaning due to rust resistance (Walker paragraph [0012]).
Regarding claim 3, Mazon in view of Walker teaches the axe head in claim 1, and that it further comprises a hammer (52, see Mazon fig. 8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mazon and Walker as applied to claim 1 above, and further in view of TACTAXE1.
Regarding claim 2, Mazon in view of Walker teaches the axe head in claim 1, but does not teach that the rear of the axe allows for interchangeable components using a Picatinny rail / MIL-STD-1913 - Dove-tail connection.

    PNG
    media_image1.png
    312
    945
    media_image1.png
    Greyscale

However, TACTAXE, a product on sale prior to the priority date (see image) teaches the concept of an axe head with a rear capable of being mounted on any component or device using a Picatinny rail. It would have been obvious to a person having ordinary skill in the art to combine this teaching with the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mazon and Walker as applied to claim 1 above, and further in view of Fox (U.S. Patent No. 9021642).
Regarding claim 4, Mazon in view of Walker teaches the axe head in claim 1, but does not teach that it further comprises a pick. 
However, Fox teaches the concept of an axe head that further comprises a pick (pick 15, see Fox fig. 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Fox into the device of Mazon in view of Walker, as doing so would allow the use of multiple tools with less carrying weight, particularly for firefighting applications (see Fox, col. 1 lines 20-24).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mazon and Walker as applied to claim 1 above, and further in view of Langan (U.S. Patent Publication No. 20160176036).
Regarding claim 5, Mazon in view of Walker teaches the axe head in claim 1, but does not teach that the connector is configured to mate with a SERE™ OS100 Operational Multi-Purpose Support Bar. 
However, Langan teaches a tool head including a connector capable of mating with a SERE™ OS100 Operational Multi-Purpose Support Bar (see Langan, fig. 29). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Langan in the axe head of Mazon and Walker, because doing so would allow for the tool to be secured to a bar in both left-and-right handed configurations (see Langan paragraphs [0003] and [0115]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glasgow (U.S. Patent No. 3186456), teaching an impact device with switchable faces .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.Z./Examiner, Art Unit 3723           
                                                                                                                                                                                             
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 TACTAXE. Webpage [online]. MeleeMods, 2014 [Archived webpage from 12-27-2014 retrieved 4-8-2021]. Retrieved from the Internet: <URL:http://web.archive.org/web/20141227000253/http://www.meleemods.com/index.html>